
	

113 S2415 IS: SuperPAC Elimination Act of 2014
U.S. Senate
2014-06-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 2415
		IN THE SENATE OF THE UNITED STATES
		
			June 3, 2014
			Mr. Cruz introduced the following bill; which was read twice and referred to the Committee on Rules and Administration
		
		A BILL
		To amend the Federal Election Campaign Act of 1971 to eliminate limitations on direct contributions
			 to candidates, to require disclosure of certain contributions within 24
			 hours of receipt, and for other purposes.
	
	1.Short titleThis Act may be cited as the SuperPAC Elimination Act of 2014.2.Elimination of limitations on direct contributions to candidates(a)PurposeThe purpose of this section is to allow unlimited direct contributions by citizens and lawful
			 permanent residents of the United States to candidates in Federal
			 elections.(b)Elimination of limitationSection 315(a) of the Federal Election Campaign Act of 1971 (2 U.S.C. 441a(a)) is amended—(1)in paragraph (1)—(A)by striking subparagraph (A) and redesignating subparagraphs (B), (C), and (D) as subparagraphs
			 (A), (B), and (C), respectively; and(B)in subparagraph (B), as redesignated by subparagraph (A), by striking (other than a committee described in subparagraph (D)) and inserting (other than an authorized political committee of a candidate or a committee described in
			 subparagraph (C));(2)in paragraph (2)—(A)by striking subparagraph (A) and redesignating subparagraphs (B) and (C) as subparagraphs (A) and
			 (B), respectively; and(B)in subparagraph (B), as redesignated by subparagraph (A), by inserting ((other than an authorized political committee of a candidate) after political committee; and(3)by striking paragraph (3).(c)Conforming amendments(1)Section 315(a) of such Act (2 U.S.C. 441a(a)) is amended by striking paragraph (6).(2)(A)Section 315(c) of such Act (2 U.S.C. 441a(c)) is amended—(i)by striking (a)(1)(B), (a)(3), in paragraph (1)(B)(i);(ii)by striking , (a)(1)(B), (a)(3), in subparagraph (1)(C); and(iii)by striking , (a)(1)(B), (a)(3), in paragraph (2)(B)(ii).(B)Section 304(i)(3)(B) of such Act (2 U.S.C. 434(i)(3)(B)) is amended by striking  , (a)(1)(B), (a)(3),.(3)Section 323(e)(1)(B)(i) of such Act (2 U.S.C. 441i(e)(1)(B)(i)) is amended by striking contributions to candidates and political committees under paragraphs (1), (2), and (3) and inserting contributions to political committees under paragraphs (1) and (2).3.24-hour notification required for all direct contributions to candidatesSection 304(a)(6)(A) of the Federal Election Campaign Act of 1971 (2 U.S.C. 434(a)(6)(A)) is
			 amended to read as follows:(A)(i)In generalIf a candidate receives an aggregate amount of	contributions in excess of  $200 from any
			 contributor during a calendar year, the principal campaign committee of
			 such candidate shall submit to the Secretary or the Commission, and
			 the Secretary of State, as appropriate, in writing, a notification
			 containing the name of the
			 candidate and office sought by the candidate, the identification of the
			 contributor, and the date of the receipt and amount of the contribution.(ii)If, at any time after a candidate is required to submit a notification under this subparagraph with
			 respect to a contributor during a calendar year, the candidate receives
			 additional contributions from that contributor during that year, the
			 principal campaign committee of the candidate shall submit an additional
			 notification under clause (i) with respect to such contributor.(iii)The principal campaign committee of the candidate shall submit the notification required under this
			 subparagraph with respect to a contributor—(I)in the case of a notification described in clause (i), not later than 24 hours after the date on
			 which the aggregate amount of contributions received from the contributor
			 during the calendar year exceeds $200; or(II)in the case of an additional notification described in clause (ii), not later than 24 hours after
			 the date of the contribution..4.Effective dateThe amendments made by this Act shall apply to contributions made for elections occurring after the
			 date of the enactment of this Act.
		
